BLACKMAR, Judge,
dissenting.
This case has been briefed and argued here. I would exercise our discretion as we did in Foremost-McKesson, Inc. v. Davis, 488 S.W.2d 193, 196 (Mo. banc 1972) in retaining the case rather than transferring it. The distinction between “construction” and “application” of the revenue laws is not an easy one. Inasmuch as the factual situation shown by this record has not been determined previously by the Court, and is not closely related to the facts of Franciscan Tertiary Province v. State Tax Commission, 566 S.W.2d 213 (Mo. banc 1978), counsel understandably filed notice of appeal in this Court. The respondents mentioned the jurisdictional question in their brief, but did not file a motion to transfer. If we are to transfer a case, we should inquire into the jurisdictional issue prior to argument. Otherwise there is a waste of time and effort and an additional burden on the judicial system.
Unless a novel point of construction clearly appears, counsel should be guided by the principal opinion and should file notice of appeal in tax cases with the court of appeals. If either party considers that original jurisdiction is here, there may be an application for transfer, or the court of appeals may order the transfer on its own motion.
Inasmuch as the Court has elected to transfer the case, I express no opinion on the merits.